COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                      ORDER DENYING EMERGENCY MOTION
                         FOR A STAY OF PROCEEDINGS




Appellate Cause: In re Paula M. Miller; 01-16-00132-CV

Trial Court Cause: JAS Family Limited Partnership v. Paula M. Miller; in the 149th
       Judicial District court of Brazoria County, Texas; Cause No. 65767


        Relator has filed a petition for a writ of mandamus today, seeking relief from
the trial court’s orders to show cause why relator should not be held in contempt and
for release of a $25,000 bond posted in connection with the contempt proceedings,
among other requests for relief.

       In addition, the relator seeks a stay of all proceedings in the trial court and in
particular a hearing noticed for later today at 2:00 pm.

      Relator’s motion for a stay of the hearing in the trial court scheduled for
February 19th at 2:00 p.m. is DENIED.

      Relator’s petition for a writ of mandamus remains pending before this court.

        The real party in interest, J.A.S. Family Limited Partnership, is ORDERED to
file a response to the petition for writ of mandamus by March 11, 2016.


                                               Jane Bland, Justice
                                               Acting individually

Panel consists of Justices Bland, Brown, and Lloyd.

Date: February 19, 2016.